DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/06/2022 was filed after the mailing date of the Non-final Rejection on 03/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 18 is objected to because of the following informalities:  line 1 recites, “broadsides and edges,” claim should be amended to recite –the broadsides and the edges--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. [US 2018/0034216].
Regarding claim 8, Zhong discloses a cable assembly, comprising: a plurality of signal conductors (figs. 3, 5; plurality of 4 that connects to 11 in 2a and 2b), each signal conductor (4) of the plurality of signal conductors comprising a contact tail (fig. 9; 412), a mating contact portion (fig. 9; 421) opposite the contact tail (412), and an intermediate portion (fig. 9; bend between 411 and 412) extending between the contact tail (412) and the mating contact portion (421), the contact tail (412) comprising broadsides (fig. 9; top and bottom horizontal surface of 412) and edges (fig. 9; side vertical surfaces of 412) joining the broadsides (top and bottom horizontal surface of 412), the edges (side vertical surfaces of 412) extending between the broadsides (top and bottom horizontal surface of 412) and being narrower than the broadsides (top and bottom horizontal surface of 412); a plurality of cables (11); and a housing (fig. 3; 3) molded over at least a portion of each of the plurality of signal conductors (4, in the upper and lower rows), holding the plurality of signal conductors (4) in a column (top 4 bottom 4 forms a column, since 2a and 2b is symmetrical and similar, see Par [0040]).
Zhong first embodiment of the signal conductors does not disclose each of the plurality of cables comprising at least one conductive element attached to one of the edges of the contact tail of a respective signal conductor of the plurality of signal conductors.
However Zhong second embodiment (fig. 10) of the signal conductors (4) teaches the plurality of cables (11) comprising at least one conductive element (Par [0049], third sentence from the last, 111) attached to one of the edges (see mark-up below from fig. 10; A) of the contact tail (412 of fig. 10) of a respective signal conductor (4) of the plurality of signal conductors (plurality of fig. 10 embodiment).

    PNG
    media_image1.png
    322
    400
    media_image1.png
    Greyscale
		Mark-up
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate each of the plurality of cables comprising at least one conductive element attached to one of the edges of the contact tail of a respective signal conductor of the plurality of signal conductors as suggested by the second embodiment of Zhong for the benefit of improving the construction of a compact connector by allowing a cable conductor to be soldered with a signal conductor in a low profile manner.

Regarding claim 9, modified Zhong discloses wherein the contact tails (412) of the plurality of signal conductors (fig. 10; 4) have a first thickness (thickness of 412); the at least one conductive element (111) of each of the plurality of cables (11) is attached to the respective signal conductor (4) at a respective attachment location (fig. 10; 432) so as to form a plurality of signal paths (connection of 111 432).
Modified Zhong do not disclose a thickness of the plurality of signal paths in the attachment locations is no more than 10% greater than the first thickness.
However it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a thickness of the plurality of signal paths in the attachment locations is no more than 10% greater than the first thickness since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), and also for the benefit of having an improved compact high frequency connector that does not degrade the quality of signals.

Regarding claim 10, Zhong discloses a cable assembly, comprising: a plurality of signal conductors (figs. 3, 5; plurality of 4 that connects to 11 in 2a and 2b), each signal conductor (4) of the plurality of signal conductors comprising a contact tail (fig. 9; 412), a mating contact portion (fig. 9; 421) opposite the contact tail (412), and an intermediate portion (fig. 9; bend between 411 and 412) extending between the contact tail (412) and the mating contact portion (421), the contact tail (412) comprising broadsides (fig. 9; top and bottom horizontal surface of 412) and edges (fig. 9; side vertical surfaces of 412) joining the broadsides (top and bottom horizontal surface of 412); a plurality of cables (11); and a housing (fig. 3; 3) molded over at least a portion of each of the plurality of signal conductors (4, in the upper and lower rows), holding the plurality of signal conductors (4) in a column (top 4 bottom 4 forms a column, since 2a and 2b is symmetrical and similar, see Par [0040]) wherein: the plurality of signal conductors (4) are arranged in a plurality of pairs (2a and 2b have a plurality 4s that contact 11 pairs, see fig. 6) each comprising a first (first 4 that contact first 111) and second signal conductor (second 4 that contact second 111), and the housing (3) comprises at least one portion (fig. 1; 5 of 2a and 2b) holding the first and second signal conductors (one 4 pair) of each of the plurality of pairs (4 pairs) in an edge-to-edge (figs. 6 and 8; 4 are arranged in an edge to edge config.) configuration, with a first edge (side vertical surfaces of 412 of one 4) of the first signal conductor (one 4) facing a second edge (side vertical surfaces of 412 of another 4) of the second signal conductor (other 4 of the pair, see fig. 6).
Zhong first embodiment of the signal conductors does not disclose each of the plurality of cables comprising at least one conductive element attached to one of the edges of the contact tail of a respective signal conductor of the plurality of signal conductors.
However Zhong second embodiment (fig. 10) of the signal conductors (4) teaches the plurality of cables (11) comprising at least one conductive element (Par [0049], third sentence from the last, 111) attached to one of the edges (mark-up above; A) of the contact tail (412 of fig. 10) of a respective signal conductor (4) of the plurality of signal conductors (plurality of fig. 10 embodiment).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate each of the plurality of cables comprising at least one conductive element attached to one of the edges of the contact tail of a respective signal conductor of the plurality of signal conductors as suggested by the second embodiment of Zhong for the benefit of improving the construction of a compact connector by allowing a cable conductor to be soldered with a signal conductor in a low profile manner.

Claim(s) 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. [US 2018/0034216] in view of CN 105305121.
Regarding claim 15, Zhong discloses a cable assembly, comprising: a cable (11) comprising a conductive element (111); a signal conductor (4) comprising a contact tail (412), a mating contact portion (421) opposite the contact tail (412), and an intermediate portion (bend between 411 and 412) extending between the contact tail (412) and the mating contact portion (421); and a joint (fig. 9; 431) between the conductive element (111) and the signal conductor (4), wherein: the contact tail (412) comprising broadsides (fig. 9; top and bottom horizontal surface of 412) and edges (fig. 9; side vertical surfaces of 412), the edges (side vertical surfaces of 412) being narrower than the broadsides (top and bottom horizontal surface of 412) and joining the broadsides (top and bottom horizontal surface of 412).
Zhong first embodiment of the signal conductor does not disclose the conductive element of the cable is attached to an edge of the edges of the contact tail of the signal conductor to form the joint, and the joint is a weld.
However Zhong second embodiment of the signal conductors teaches the conductive element (111) of the cable (11) is attached to an edge (mark-up above; A) of the edges (A) of the contact tail (412 of fig. 10) of the signal conductor (4) to form the joint (solder area of 431).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the conductive element of the cable is attached to an edge of the edges of the contact tail of the signal conductor to form the joint as suggested by the second embodiment of Zhong for the benefit of improving the construction of a compact connector by allowing a cable conductor to be soldered with a signal conductor in a low profile manner.
Furthermore, modified Zhong still does not disclose a weld joint.
However CN ‘121 teaches a weld joint (fig. 6; 127).
Therefore it would have been further obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a welded joint as suggested by CN ‘121 for the benefit of providing improved permanent joints that don’t allow dismantling of jointed parts without rupturing them, furthermore joined components can be hold tightly without failure or leakage.

Regarding claim 17, Zhong modified by CN ‘121 has been discussed above. Zhong discloses wherein the attachment of the conductive element (111) and the signal conductor (fig. 10 4) consists essentially of the joint (area 432).

Regarding claim 18, Zhong modified by CN ‘121 has been discussed above. Zhong discloses the contact tail (412 of fig. 10) of the signal conductor (4) comprises broadsides and edges (mark-up above; broadside and A) joining the broadsides (broadside is on the top and bottom), and the joint (area of 432 where 111 will be attached, see Par [0049], third sentence from the last) is between one of the edges (A) of the contact tail (412 of fig. 10) of the signal conductor (4).

Claim(s) 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. [US 2018/0034216] and CN 105305121 as applied to claim 15 above, and further in view of Miyazaki [US 2006/0194458].
Regarding claims 16 and 19, Zhong and CN ‘121 do not disclose the joint is a running fillet joint [claim 16]; the joint is a running joint along the one of the edges of the contact tail of the signal conductor [claim 19].
Regarding claims 16 and 19, Miyazaki teaches the joint (fig. 18; 174a) is a running fillet joint (fig. 20; Fh, Fh runs along 302 and 174); the joint (174a) is a running joint (Fh) along the one of the edges (fig. 20; 175, Fh runs along and parallel to 175) of the contact tail (172) of the signal conductor (17).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the joint being a running fillet joint; and the joint being a running joint along the one of the edges of the contact tail of the signal conductor as suggested by Miyazaki for the benefit of having lower operational costs, lower filler wire consumption, reduced product weight, and higher productivity.

Allowable Subject Matter
Claims 1-7 are allowed.
Claims 11-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record fails to disclose, teach, provide or suggest the first edge of the contact tail extending from the first edge of the intermediate portion and the second edge of the contact tail extending from the second edge of the intermediate portion, wherein the first edge of the contact tail is a planar portion of the contact tail between the broadsides, the first edge of the contact tail of the signal conductor is offset in a second direction, perpendicular to the first direction, relative to the first edge of the intermediate portion such that the attachment location is offset with respect to the first edge of the intermediate portion combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 5, the prior art of record fails to disclose, teach, provide or suggest the first edge of the first signal conductor faces the second edge of the second signal conductor; the second conductive element of the cable is attached to the second edge of the contact tail of the second signal conductor; and the first edge of the contact tail of the first signal conductor and the second edge of the contact tail of the second signal conductor taper away from each other. combined with the remaining limitations of the base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARCUS E HARCUM/              Examiner, Art Unit 2831